NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 12, 2009*
                                    Decided August 12, 2009

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

No. 08‐3310
                                                     Appeal from the United States District
AUTOMOTIVE FINANCE CORP.,                            Court for the Southern District of
    Plaintiff‐Appellee,                              Indiana, Indianapolis Division.

       v.                                            No. 1:06‐cv‐1025‐LJM‐JMS

BAHIG BISHAY,                                        Larry J. McKinney,
     Defendant‐Appellant.                            Judge.



                                          O R D E R

        Automotive Finance Corporation brought this diversity suit against Bahig Bishay to
collect $162,212.56 he owed on a promissory note.  The district court granted AFC’s motion



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED. R. APP. P.
34(a)(2).
No. 08‐3310                                                                                   Page 2

for summary judgment, and Bishay appealed, but his notice of appeal was untimely and we
dismissed it for lack of jurisdiction.  Bishay then filed a motion in district court under
Federal Rule of Civil Procedure 60(b) asking the court to vacate its judgment, order AFC to
disclose any payments that it received on the debt from third parties, and subpoena
unnamed third parties.  He also submitted an affidavit detailing his post‐judgment
communications with AFC’s counsel regarding his requests for the disclosure of more
documents.  The court denied the motion, finding that Bishay’s contacts with AFC’s
attorneys had “no conceivable relation to the resolution of the case.”  We agree.  

        A judge may relieve a party of judgment under Rule 60(b) based only on mistake,
excusable neglect, surprise, inadvertence, newly discovered evidence, or a manifest error of
fact or law.  See Hicks v. Midwest Transit, Inc., 531 F.3d 467, 474 (7th Cir. 2008).  Bishay did
not point to any such error or relevant evidence in his motion.  Bishay is really seeking an
an end‐run around his untimely notice of appeal.  His brief revisits the merits of the case,
asserting claims based on res judicata, improper venue, and discovery abuse, but Rule 60(b)
is not a substitute for filing a timely appeal.  See Stoller v. Pure Fishing, Inc., 528 F.3d 478, 480
(7th Cir. 2008); Bell v. Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000).  In fact, Bishay
mentions the denial of his Rule 60(b) motion very briefly, and then only to reiterate his
argument that AFC continues to improperly withhold documents from him.  As the district
court correctly concluded, however, these documents have no relevance to the judgment. 
Because our review is limited to the denial of Bishay’s 60(b) motion, and he has presented
us with no reason to set that decision aside, the judgment is   

                                                                                        AFFIRMED.